Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 03/01/2022.
Claims 22-41 are currently pending and have been examined.
Claims 1-3 and 5-21 have been cancelled.
Claims 22-41 have been added.
Claims 22-41 are currently rejected.
This action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 06/23/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Arguments
Applicant’s arguments filed 05/07/2022 have been fully considered but they are not persuasive.
Applicants arguments appear to pertain the new elements of the amended claims and are addressed in the updated rejections below. Hoareau (US PUB NO 2016/0207627) cited in the IDS submitted 06/23/2022 has been brought in to teach the amended limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26, 31-33, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548), Ferguson (U.S. Pub. No. 2019/0114564), and Hoareau (U.S. Pub. No. 2016/0207627).
Regarding Claim 22:
Giorgi teaches:
A cargo aerial delivery system (FIG. 6 illustrates a block diagram of another example, non-limiting system 600 that facilitates drone delivery and landing in accordance with one or more embodiments described herein. [0062]) for delivering two or more (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery items (home and commercial package delivery [abstract]) to two or more (examiner notes that although Giorgi does not explicitly disclose two or more delivery destinations, the examiner notes that having a drone deliver two or more destinations in a single trip is simply a duplication of parts as delivering to an additional destination has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery destinations (Techniques that facilitate drone delivery and landing, particularly with respect to home and commercial package delivery, are provided. [abstract]; The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. [0079]), the cargo aerial delivery system comprising: 
a cargo container ([0007], “package carrying apparatus”) configured to carry the two or more (examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery items (The drone device can comprise a package carrying apparatus configured to carry a package [0007]);
an unmanned aerial vehicle (UAV) (fig. 6, drone device 102) configured to carry the cargo container (The drone device can comprise a package carrying apparatus configured to carry a package [0007]) to each of the two or more (examiner notes that although Giorgi does not explicitly disclose two or more delivery destinations, the examiner notes that having a drone deliver two or more destinations in a single trip is simply a duplication of parts as delivering to an additional destination has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery destinations corresponding (The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. [0079]) to the two or more delivery items (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).);
and wherein the cargo container includes: a programmable device (fig. 6, drone delivery server device 602) that stores (The drone delivery server device 602 can store delivery information 604 for deliveries and/or pick ups at designated, protected areas 106 (e.g., known address or coordinate locations for protected areas designated as package drop off/pick up locations). [0062]) manifest information (For example, the delivery information 604 provided at the drone delivery server device 602 can include information pertaining to all scheduled deliveries, pick and pick ups by various drone devices at various locations [0062]; [0074], “the QR code”) regarding each of the two or more delivery items (the package 816 includes a label 814 provided thereon with a QR code. In accordance with this embodiment, the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074]), 
a delivery system controller (fig. 6, drone delivery server device 602 and fig. 9, drone device 900 including processor 920) configured to receive the manifest information from the programmable device and generate a delivery itinerary (the delivery information 604 provided at the drone delivery server device 602 can include information pertaining to all scheduled deliveries, pick and pick ups by various drone devices at various locations [0062]; In this regard, the delivery information 924 can include relevant delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. With these embodiments, the scheduling component 910 can facilitate accessing and/or retrieving the relevant delivery information for the drone device 900 from the drone delivery server device 602. [0080]), independent of communications with an external remotely-located communication network, utilizing the manifest information ([0074], “the QR code”) and the respective delivery destination of each of the two or more delivery items received from the programmable device (The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074], wherein the delivery itinerary includes instructions corresponding to a delivery route for the UAV to travel along (The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. In this regard, the navigation component 902 can provide an auto-pilot functionality of the drone device 900 and facilitate automatically flying the drone device 900 to protected areas (e.g., protected area 106) where the done device is scheduled to drop off and/or pick up a package. [0079]) to deliver the two or more delivery items to the two or more respective delivery destinations (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) and [a delivery sequence in which the two or more delivery items are to be delivered to the two or more respective delivery destinations]; 
Curry also teaches:
A cargo aerial delivery system (figs. 1-11, smart container 100 and drone 400) for delivering [two or more] delivery items to [two or more] delivery destinations (A system for drone-based delivery of sensitive or high-value articles includes a smart container having a housing defining an interior region for holding sensitive or high-value articles and an exterior region configured for transport using a drone. [0012]), the cargo aerial delivery system comprising:
a cargo container (figs. 1-11, smart container 100) configured to carry the [two or more] delivery items (a smart container having a housing defining an interior region for holding sensitive or high-value articles [0012]);
and an unmanned aerial vehicle (UAV) (fig. 4, drone 400) configured to carry the cargo container (FIG. 4 is a network diagram illustrating transport of smart container 100 via drone 400, where the drone is an aerial vehicle. [0137]) to each of the [two or more] delivery destinations corresponding to the [two or more] delivery items (A system for drone-based delivery of sensitive or high-value articles includes a smart container having a housing defining an interior region for holding sensitive or high-value articles and an exterior region configured for transport using a drone. [0012]; A drone can be autonomous, meaning that the drone is programmed with a destination and travels to the destination without external control input. [0004]);
wherein the delivery itinerary includes instructions corresponding to a delivery route for the UAV to travel along (the package directing component 702 can provide the drone device with a flight path or map to the designated drop off or pick up location that can be followed by the drone device 102. [0069]) to deliver the two or more delivery items to the two or more respective delivery destinations (examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).)
Giorgi does not explicitly teach, however Curry teaches:
wherein the cargo container includes a programmable device (a smart container [0012]; a bottom portion 200 of smart container 100 includes a rechargeable power supply 202, a temperature sensor 204, a processor 206, memory 208, and RF communication circuitry 210. [0135]) that stores manifest information regarding each of the [two or more] delivery items (smart container 100 may store data about its contents in memory 208. [0144]; data about the container's contents are recorded to the container's on-board memory chip. Such data may include, for example, product serial numbers, de-identified patient identifiers for patient specimens, instructions for laboratory testing of patient specimens, drug information, drone information, etc. [0129]; since applicant has previously challenged that the provisional application provides a basis for the mapping the examiner has included a citation from the provisional disclosure; “data about the container’s contents are recorded to the 10 container’s on-board memory chip. Such data may include, for example, product serial numbers, de-identified patient identifiers for patient specimens, instructions for laboratory testing of patient specimens, drug information, drone information, etc..” [provisional application 62/796622, page 14, lines 9-12]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi to include the teachings as taught by Curry to “generates output indicative of the condition of contents of smart container 100 before, during, and after transport of smart container 100 [Curry, 0146]” which allows for real time monitoring of critical contents. Examiner also notes Giorgi also teaches receiving manifest information from a remote programmable source and receiving information from the package that it is to carry. Giorgi does not teach that the two can be integrated into one “smart container” that is both able to hold the package and contain the manifest information within itself for communicating directly to the UAV. Curry teaches that a smart container for a drone that stores manifest information is known in the art. Since Giorgi provides the underlying, yet separate functions, and Curry provides a teaching and motivation as to why it would be beneficial to combine the functions together it would have been obvious to one having ordinary skill in the art to have substituted the server device and QR coded packages out with the smart package of Curry and therefore the combination is obvious. See MPEP 2143(I)(B).
Giorgi in view of Curry does not explicitly teach, however Ferguson teaches:
a delivery sequence (In some cases, routes and route plans may be static. For instance, each stop along the route or route plan may be previously specified, determined, and ordered. In some cases, routes and route plans may be dynamic or conditional. [0052]) in which the two or more delivery items are to be delivered to the two or more respective delivery destinations (a route plan specifies a path between a beginning parcel location and an end parcel location. [0051]); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry to include the teachings as taught by Ferguson “to solve problems, such as increasing demand for delivery, expanding delivery areas, reducing delivery time and cost, increasing delivery efficiency, and the like [Ferguson, 0001]”.
Giorgi in view of Curry and Fergeson does not explicitly teach, however Hoareau teaches:
wherein the manifest information (a package transport container for a UAV includes a manifest device having a computer processor [abstract]) includes a respective delivery destination (The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location). [0017]; The package transport container also includes an intelligent manifest device that is physically coupled to the package receptacle in preparation of, and during execution of, a transport operation in which a package is picked up or loaded at one location and delivered to another location. The delivery can include multiple hops depending on the distance between the original pick up location and final delivery location. [0011]) of each of the two or more delivery items (A package transport container includes a package receptacle configured to carry one or more packages as part of a transport operation. [0011]); 
independent of communications with an external remotely-located communication network (The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. [0016]), utilizing the manifest information (a package transport container for a UAV includes a manifest device having a computer processor [abstract]) and the respective delivery destination of each of the two or more delivery items received from the programmable device (The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location). [0017]), 
a container communication device (fig. 1, communication components 118) configured to convey the delivery itinerary (The communication components 118 may include an antenna configured to send and receive communications with respect to the UAV 110 over a short-range network (e.g., BLUETOOTH). [0027]; The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location). [0017]), including the instructions corresponding to the delivery route (The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location). [0017]) and the delivery sequence in which the two or more delivery items are to be delivered to the two or more respective delivery destinations (A package transport container includes a package receptacle configured to carry one or more packages as part of a transport operation. The package transport container also includes an intelligent manifest device that is physically coupled to the package receptacle in preparation of, and during execution of, a transport operation in which a package is picked up or loaded at one location and delivered to another location. The delivery can include multiple hops depending on the distance between the original pick up location and final delivery location. [0011]; examiner notes that having multiple packages would inherently require a sequence of delivery as packages cannot be delivered simultaneously unless multiple packages are going to the same location.), from the delivery system controller to the UAV (The communication components 118 may include an antenna configured to send and receive communications with respect to the UAV 110 over a short-range network (e.g., BLUETOOTH). [0027]), independent of communication with the external remotely-located communication network (The communication components 118 may include an antenna configured to send and receive communications with respect to the UAV 110 over a short-range network (e.g., BLUETOOTH). [0027]); 
and wherein the UAV is configured to receive the delivery itinerary from the container communication device independent of communications with the external remotely-located communication network (The communication components 118 may include an antenna configured to send and receive communications with respect to the UAV 110 over a short-range network (e.g., BLUETOOTH). [0027]) and follow the delivery route thereof to deliver the two or more delivery items to the two or more respective delivery destinations in the delivery sequence (A package transport container includes a package receptacle configured to carry one or more packages as part of a transport operation. The package transport container also includes an intelligent manifest device that is physically coupled to the package receptacle in preparation of, and during execution of, a transport operation in which a package is picked up or loaded at one location and delivered to another location. The delivery can include multiple hops depending on the distance between the original pick up location and final delivery location. [0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry and Ferguson to include the teachings as taught by Hoareau to provide a “package transport container includes a manifest device having a computer processor, a package receptacle including an attachment base that is configured to secure contents of the package receptacle, a configurable locking mechanism that physically couples the manifest device to the package receptacle during a package transport operation and releases the package receptacle and the attachment base at a delivery location, and a connector that physically couples the manifest device to the UAV. The computer processor is configured to receive routing information for a package to be transported, monitor coordinates of the package transport container during a transport operation, and upon determining the coordinates match coordinates of the delivery location specified in the routing information, send a release request signal to the UAV to release the package receptacle, receive a release command from the UAV, and disengage the locking mechanism to release the manifest device from the attachment base. [Hoareau, 0003]”. This creates a system where the packages are programmed to the contents and allows any available UAV to pick up the package and receive the required information to compete the delivery from the package locally instead of having to be programmed remotely via an outside source, creating a more dynamic and flexible delivery system.
Regarding claim 23:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Giorgi further teaches:
convey the delivery information from the cargo container directly to the UAV (the package 816 includes a label 814 provided thereon with a QR code. In accordance with this embodiment, the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074])
Curry further teaches:
the local communication mode is utilized to convey the [delivery information] from the cargo container directly to the UAV (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and delivery monitoring system. The communications between smart container 100 and drone 400 may occur over a wireless or wired interface. [0140]) independent of communications with an external remotely-located communication network (fig. 6 showing arrow representing flow of data directly from the cargo container 100 to drone 400).
Hoareau further teaches:
the local communication mode is utilized to convey the delivery information from the cargo container directly to the UAV (The memory 126 stores routing information for a transport operation (e.g., geographical coordinates of a delivery location and, optionally, any hubs en route to the delivery location). [0017]; The package transport container also includes an intelligent manifest device that is physically coupled to the package receptacle in preparation of, and during execution of, a transport operation in which a package is picked up or loaded at one location and delivered to another location. The delivery can include multiple hops depending on the distance between the original pick up location and final delivery location. [0011]) independent of communications with an external remotely-located communication network (The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. [0016]).
Regarding claim 24:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Giorgi further teaches:
transfer the delivery information from the container [communication device] to the vehicle (the package 816 includes a label 814 provided thereon with a QR code. In accordance with this embodiment, the QR code can comprise information identifying the package 816 as a designated package for pick up. The QR code can also include additional information that can be extracted by the drone device 802 that can facilitate delivering the package to the appropriate destination (e.g., a destination address, a delivery number identifier, a tracking number, an access code for delivering the package to another protected area, etc.). [0074])
Curry further teaches:
the UAV includes a vehicle communication device (an external communication system of drone 400 [0140]),
wherein the cargo container includes a container communication device (communication circuitry 210 of smart container 100 [0140]),
and wherein the local communication mode is utilized to transfer [the delivery] information from the container communication device to the vehicle communication device (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and delivery monitoring system. The communications between smart container 100 and drone 400 may occur over a wireless or wired interface. [0140]) via one or more of an electromagnetic signal, an electrical signal, a radio frequency signal, a near-field communication signal, an optical signal, a wireless connection (a wireless [0140]), a wired connection (wired interface. [0140]), a direct connection, or a visual connection.
Hoareau further teaches:
a near-field communication signal (The communication components 118 may include an antenna configured to send and receive communications with respect to the UAV 110 over a short-range network (e.g., BLUETOOTH). [0027]), an optical signal (optical transmission fibers [0044])
Regarding claim 25:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Hoareau further teaches:
wherein the cargo container further includes a container body that is configured to at least partially enclose and support (The package receptacle 106 may be a fixed dimension containment device (e.g., rectangular or square) or may be made of a flexible mesh or netting material. The flexible mesh material can include a two-way or four-way stretch fabric, such as LYCRA. The flexible material enables packages of widely varying sizes and shapes to be accommodated by the package transport container 102. In an embodiment, the package receptacle 106 may be disposable (e.g., one time use), or may be configured to be re-usable. [0022]) the two or more delivery items (A package transport container includes a package receptacle configured to carry one or more packages as part of a transport operation. [0011]) and to selectively and operatively (the computer processor 124 sends a release request signal to the UAV 110 to release the package receptacle 106 at block 512, receives a release command from the UAV 110 at block 514, and disengages the locking mechanism 114 to release the manifest device 104 from the attachment base 122 at block 516. [0038]) couple to the UAV (The package transport container 102 further includes a UAV connector 108, which may comprise one or more cables that affix the manifest device 104 to the UAV 110. [0025]), wherein the programmable device (fig. 1, manifest device 104) and the container communication device (fig. 1, communication components 118) are supported by the container body (examiner notes that fig. 1 shows all the components of the smart delivery boxes which are all supported together on the structure of the box as is shown in figs. 2-4), and wherein the programmable device includes the delivery system controller (fig. 1, manifest device 104).
Regarding claim 26:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Ferguson further teaches:
wherein the manifest information further includes item weight information that represents a weight of each of the two or more delivery items (the set of candidate route plans is further determined based on one or more of historical, real-time, or predicted energy consumption information, transporter type information, sender-based preference information, or parcel dimensions and weight. [0129]);
wherein the delivery system controller is configured to generate the delivery itinerary based, at least in part, on the item weight information regarding each of the two or more delivery items for each delivery destination (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on their respective scores. [0066]; the set of candidate route plans is further determined based on one or more of ... parcel dimensions and weight. [0129]);
and wherein the delivery system controller is configured to generate the delivery itinerary such that the two or more delivery items are delivered to the respective delivery destinations at least partially in order of descending weight of the two or more delivery items for each delivery destination (the determined or predicted range of a transporter may be dynamic. For example, a transporter may have a particular range while carrying a certain weight. However, as parcels are unloaded, the range may increase due to lower weights. In some cases, the range determiner may continuously determine and predict ranges for a transporter. In some cases, predicted ranges may be based on the probability that certain parcels of certain weights will be unloaded from the transporter. For example, the probability that certain parcels will be unloaded may be based on stored historical route or route plan information, such as routes and route plans information 232, and predicted by route plans logic 215. [0060]; Examiner finds that the claimed invention would have been “obvious to try” in view of the art applied above. Ferguson above establishes that there is an inverse relationship between UAV range and payload weight. A given UAV with a finite amount of packages of various weights being delivered to multiple targets would be able to have their delivery route optimized in view of the weight of the packages to maximize the range. The finite amount of packages and delivery destinations results in a finite number of predictable and calculable outcomes for determining the range of a UAV depending on the order that packages are delivered. Based on the inverse relationship established by Ferguson, it would be obvious to attempt to deliver the heaviest packages first. See MPEP 2143(E)).
Regarding Claim 31:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Giorgi further teaches:
the UAV is a rotorcraft with one or more rotors (fig. 2, aerial drone device 202 including rotors 206).
Regarding Claim 32:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Giorgi further teaches:
A method of utilizing the cargo aerial delivery system of claim 1 to deliver the two or more (drone delivery and landing, particularly with respect to home and commercial package delivery [0024]; examiner notes that although Giorgi does not explicitly disclose carrying or delivering multiple packages, the examiner notes that having a drone carry two packages versus one package is simply a duplication of parts as carrying additional packages has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery items to the two or more (examiner notes that although Giorgi does not explicitly disclose two or more delivery destinations, the examiner notes that having a drone deliver two or more destinations in a single trip is simply a duplication of parts as delivering to an additional destination has no patentable significance because there is no new and unexpected result. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI)(B).) delivery destinations (Techniques that facilitate drone delivery and landing, particularly with respect to home and commercial package delivery, are provided. [abstract]; The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. [0079]) delivery destinations (The method further comprises controlling, by the system, access by the drone device to the protected area to drop off or pick up a package by controlling removal of the physical barrier based in part on detection of the drone device within the defined vicinity of the protected area. [abstract]), the method comprising:
generating a delivery itinerary for delivering each of the two or more delivery items to the respective delivery destination (the delivery information 604 provided at the drone delivery server device 602 can include information pertaining to all scheduled deliveries, pick and pick ups by various drone devices at various locations [0062]; In this regard, the delivery information 924 can include relevant delivery information pertaining to packages that the drone device 900 is scheduled to deliver and/or pick up. With these embodiments, the scheduling component 910 can facilitate accessing and/or retrieving the relevant delivery information for the drone device 900 from the drone delivery server device 602. [0080]); 
transporting the cargo container with the UAV according to the delivery itinerary (The navigation component 902 can be configured to facilitate navigating the drone device 900 to a package delivery and pick up locations. In this regard, the navigation component 902 can provide an auto-pilot functionality of the drone device 900 and facilitate automatically flying the drone device 900 to protected areas (e.g., protected area 106) where the done device is scheduled to drop off and/or pick up a package. [0079]);
and unloading each of the two or more delivery items at the respective delivery destination (access by the drone device to the protected area to drop off or pick up a package by controlling removal of the physical barrier based in part on detection of the drone device within the defined vicinity of the protected area. [0009]).
Curry further teaches:
loading the [two or more] delivery items into a container body of the cargo container (Reference throughout this document to a "Container" refers to a receptacle into which products or packages are loaded for transport. [0053]; an indication that the smart container has been opened may be acceptable while the smart container is being loaded or unloaded at the origin or destination of a delivery [0138]);
entering the manifest information regarding each of the [two or more] delivery items into the programmable device of the cargo container (Smart container 100 may be programmed with information about its contents or may receive the information about its contents from an external device, such as a barcode scanner. FIG. 10 illustrates an example where memory 208 receives data about contents 1000 via a barcode scanner 1002. In the illustrated example, when a user scans a barcode 1004 on contents 1000, the barcode scanner 1002 communicates the information contained in the barcode to smart container memory 208. [0144]); 
operatively engaging the cargo container with the UAV (FIG. 5 is a network diagram illustrating smart container 100 communicating with smart container contents condition and delivery monitoring system associated with facility 404 while smart container 100 is located on the ground. Such communication may occur prior to delivery of smart container 100, for example, to inform the smart container contents condition and delivery monitoring system that the smart container is ready for pickup by a drone.);
Ferguson further teaches:
to deliverer the two or more delivery ([0007], “multiple parcels”) items to the two or more delivery destinations (a set of candidate route plans may be determined. These route plans may be ranked according to one or more weighted objectives, which may be particular to a single parcel or across multiple parcels [0007]),
the two or more delivery items (multiple parcels [0007]);
Regarding Claim 14:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 32, upon which this claim is dependent.
Curry further teaches:
the entering the manifest information into the programmable device includes scanning each of the [two or more] delivery items with an input scanner (Smart container 100 may be programmed with information about its contents or may receive the information about its contents from an external device, such as a barcode scanner. FIG. 10 illustrates an example where memory 208 receives data about contents 1000 via a barcode scanner 1002. In the illustrated example, when a user scans a barcode 1004 on contents 1000, the barcode scanner 1002 communicates the information contained in the barcode to smart container memory 208. [0144]).
Ferguson further teaches:
the two or more delivery items (multiple parcels [0007])
Regarding claim 38:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 32, upon which this claim is dependent.
Ferguson further teaches:
wherein the generating the delivery itinerary includes calculating an optimal delivery route (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on their respective scores. [0066]), 
wherein the calculating the optimal delivery route includes calculating a priority score associated with each of the two or more delivery items (each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. [0066]),
wherein the calculating the optimal delivery route includes calculating a priority score associated with each of the two or more delivery items, and wherein the generating the delivery itinerary includes configuring the delivery itinerary to deliver the two or more delivery items in order of descending priority score (Each of these parameters and any other objectives may be given a dynamic weight that may be utilized by candidate route plan evaluator 250 when evaluating and ranking candidate route plans. [0071] examiner is interpreting ranking of the route plans as covering "in order of a descending priority score".).
Regarding claim 39:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 38, upon which this claim is dependent.
Ferguson further teaches:
the manifest information includes item weight information that represents a weight of each of the two or more delivery items (the set of candidate route plans is further determined based on one or more of historical, real-time, or predicted energy consumption information, transporter type information, sender-based preference information, or parcel dimensions and weight. [0129]);
wherein the priority score of a given delivery item of the two or more delivery items is at least partially based upon the item weight information corresponding to the given delivery item (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on their respective scores. [0066]; the set of candidate route plans is further determined based on one or more of ... parcel dimensions and weight. [0129]);
and wherein the priority score of the given delivery item is positively correlated with the weight of the given delivery item (routes may be assembled into route plans using route plans logic 215. In some embodiments, each candidate route determined by routes generator 246 has a corresponding vector of values representing objective parameters that may be weighted based on preferences or settings. (For example the objective parameters may be weighted to indicate greater importance on reducing shipping time or minimizing shipping costs, as further described below.) Route plans logic 215 may include logic for scoring each route plan based on the vectors of its constituent routes. For instance, in one embodiment, each route vector of a candidate route plan may be summed together with other route vectors of the candidate route plan to generate a composite candidate route plan vector or candidate route plan score. Multiple candidate route plans then may be ranked based on their respective scores. [0066]; the set of candidate route plans is further determined based on one or more of ... parcel dimensions and weight. [0129]; Examiner is interpreting the above to mean that the higher the weight, the higher the priority score leading to that package to be delivered sooner than compared to another package with a lower weight and priority score.).
Regarding claim 40:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Ferguson further teaches:
wherein the programmable device includes the delivery system controller (fig. 2, candidate-route plans engine), and wherein the programmable device is configured to generate the delivery itinerary (one or more route plans may be generated by route-plan assembler 248 to provide for transporting a parcel from a beginning location to an end location. [0067).
Regarding claim 41:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Ferguson further teaches:
wherein the cargo aerial delivery system is configured to deliver the two or more delivery items (implementing route plans to deliver parcels [0050]) to the two or more respective delivery destinations (a dynamic or conditional route plan may be a route plan conditioned or based on a particular event occurring. In some cases, conditional routes and route plans may be based on potential or predicated events, such as changes in the number and location of stops along a route plan, which may occur as customers request additional deliveries or pickups. In some cases, routes may be dynamic or conditional to account for changes in environmental factors such as the weather; traffic patterns; unexpected obstacles, such as delivery to a specified or determined alternative delivery location; and other similar events. Routes may also be conditional based on other emergent or unexpected events, such as damage to the transporter or an emergency occurring while delivering or picking up a parcel, or a transporter not being present at a hand-off location at a specified or predicted time.) 
Hoareau further teaches:
without communication with the external remotely-located communication network (The networks 112 may also include short range wireless networks utilizing, e.g., BLUETOOTH™ and WI-FI™ technologies and protocols. [0016]).
Claims 27-30 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (U.S. Pub. No. 2019/0102730) in view of Curry (U.S. Pub. No. 2020/0242548), Ferguson (U.S. Pub. No. 2019/0114564), and Hoareau (U.S. Pub. No. 2016/0207627) in further view of Cantrell (2018/0072415).
Regarding claim 27:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 22, upon which this claim is dependent.
Giorgi in view of Curry, Ferguson, and Hoareau does not teach, however Cantrell teaches:
the cargo container includes a vehicle engagement structure (see fig. 4; the alignment system of the tool system may include a corresponding tapered or generally cone shaped protrusion 404. [0032]), and wherein the UAV includes a cargo container receiver (see fig. 4; the universal coupler 214 includes one or more alignment assemblies and/or systems that are configured to aid in aligning the universal coupler with a coupler system of a tool system. Similarly, the tool system may additionally or alternatively include one or more alignment assemblies and/or systems, which in some instances are configured to cooperate with alignment assemblies and/or systems of the universal coupler. [0032]) configured to selectively engage the vehicle engagement structure such that the cargo container is secured to the UAV and such that the UAV may carry the cargo container (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system. While secured, the communication interface 222 is configured to establish a communication connection between the communication bus 220 and one or more tool systems 106. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry, Ferguson, and Hoareau to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 28:
Giorgi in view of Curry, Ferguson, Hoareau, and Cantrell discloses all the limitations of claim 27, upon which this claim is dependent.
Cantrell further teaches:
the cargo container is configured to be selectively transitioned between a docked configuration, in which the cargo container receiver operatively engages the cargo container such that the UAV may carry the cargo container, and an undocked configuration, in which the cargo container is removed from the UAV (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system. While secured, the communication interface 222 is configured to establish a communication connection between the communication bus 220 and one or more tool systems 106. [0028]);
and wherein the cargo aerial delivery system further comprises a cargo container engagement sensor configured to detect when the cargo container is in the docked configuration (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]).
Regarding claim 29:
Giorgi in view of Curry, Ferguson, Hoareau, and Cantrell discloses all the limitations of claim 28, upon which this claim is dependent.
Cantrell further teaches:
one or both of the cargo container receiver and the vehicle engagement structure includes the cargo container engagement sensor (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]; the examiner is interpreting this limitation in the alternative form.).
Regarding claim 30:
Giorgi in view of Curry, Ferguson, Hoareau, and Cantrell discloses all the limitations of claim 28, upon which this claim is dependent.
Cantrell further teaches:
the local communication mode is utilized to initiate transfer of the delivery information from a container communication device to a vehicle communication device (fig. 7, step 704; a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [abstract]; The universal coupler enables the interchangeable coupling and decoupling of one or more of multiple different tool systems each having different functions to be put into use while and/or after carried by the UAV. The coupling system of the universal coupler secures at least one tool system with the UAV, and in some instances enables a communication connection between the communication bus and the tool system. [0019]; some of the tool systems include a package securing tool system configured to retain and enable transport of a package while being delivered [0019]) responsive to the cargo container engagement sensor indicating that the cargo container is in the docked configuration (fig. 7, step 702).
Regarding claim 34:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 32, upon which this claim is dependent.
Giorgi in view of Curry, Ferguson, and Hoareau does not teach, however Cantrell teaches:
the entering the manifest information into the programmable device includes manually entering the manifest information via a user interface (The user interface 616 can allow a user to interact with the system 600 and receive information through the system. In some instances, the user interface 616 includes a display 622 and/or one or more user inputs 624, such as buttons, touch screen, track ball, keyboard, mouse, etc., which can be part of or wired or wirelessly coupled with the system 600. [0086]; The memory 614 can store code, software, executables, scripts, data, content, lists, programming, programs, log or history data, user information, customer information, product information, and the like. [0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry, Ferguson, and Hoareau to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 35:
Giorgi in view of Curry, Ferguson, and Hoareau discloses all the limitations of claim 32, upon which this claim is dependent.
Giorgi in view of Curry, Ferguson, and Hoareau does not teach, however Cantrell teaches:
the engaging the cargo container with the UAV includes engaging the cargo container with a cargo container receiver (fig. 4, cone shaped cavity 402) to transition the cargo container from an undocked configuration, in which the cargo container is removed from the UAV, to a docked configuration, in which the cargo container receiver operatively engages the cargo container such that the UAV may carry the cargo container (The coupling systems 216, 316 and/or the universal coupler 214 can include one or more slots, latching systems, retractable pins, pin apertures to receive retractable pins, biased levers, notches, guide rails, slots or grooves (e.g., to receive guide rails), rotational bars with corresponding motors and corresponding cavities to receive and allow the bars to rotate, one or more sets of magnets, one or more sets of electromagnets, flexible latches and corresponding ledges or other engaging surfaces, threaded bolts and corresponding threaded apertures, clips, other such structures, or combination of two or more of such securing structures to temporarily secure at least one tool system 106 with the universal coupler. One or more actuators, motors or the like may be included with the coupling system and controlled by the UAV control circuit to cause the coupling system to engage, lock or otherwise secure a tool system with the UAV, and similarly cause the coupling system to unlock, disengage or otherwise release the tool system to allow the UAV to separate from the tool system. While secured, the communication interface 222 is configured to establish a communication connection between the communication bus 220 and one or more tool systems 106. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Giorgi in view of Curry, Ferguson, and Hoareau to include the teachings as taught by Cantrell to provide “a universal coupler configured to interchangeably couple with and decouple from one of multiple different tool systems each having different functions to be put into use while carried by a UAV, wherein a coupling system of the universal coupler is configured to secure a tool system with the UAV and enable a communication connection between a communication bus and the tool system [Cantrell, abstract]” which allows for flexibility and adaptability in a UAV system.
Regarding claim 36:
Giorgi in view of Curry, Ferguson, Hoareau, and Cantrell discloses all the limitations of claim 35, upon which this claim is dependent.
Cantrell further teaches:
the engaging the cargo container with the cargo container receiver includes generating and transmitting an engagement signal with a cargo container engagement sensor indicating that the cargo container is in the docked configuration (one or more sensors to enable the tool system to obtain sensor data that can be communicated to the UAV control circuit and/or a remote processing system (e.g., the central control system 102, third party processing system and/or service, etc.) [0029]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]; In step 902, data is accessed that is obtained through one or more tool systems temporarily coupled with one or more UAVs while performing one or more tasks using the one or more tool systems. [0100]).
Regarding claim 37:
Giorgi in view of Curry, Ferguson, Hoareau, and Cantrell discloses all the limitations of claim 36, upon which this claim is dependent.
Curry further teaches:
subsequent to the entering the manifest information (smart container 100 may store data about its contents in memory 208. [0144]; Storing information about the contents in smart container 100 allows verification of the contents at the delivery destination and association of smart container content conditions with identifiers of the smart container contents. [0144]; examiner notes that the system inherently requires that the manifest information be loaded into the cargo container before it would be able to transfer that data to the UAV.), transferring delivery information from the cargo container to the UAV (In FIG. 6, communication circuitry 210 of smart container 100 communicates with an external communication system of drone 400. The external communication system of drone 400 communicates the data from smart container 100 to external devices such as the smart container contents condition and delivery monitoring system. The communications between smart container 100 and drone 400 may occur over a wireless or wired interface. [0140]), 
wherein the delivery information is based, at least in part, on the manifest information (delivery monitoring system [0140]; Storing information about the contents in smart container 100 allows verification of the contents at the delivery destination and association of smart container content conditions with identifiers of the smart container contents. [0144]), 
Cantrell further teaches:
and wherein the transferring the delivery information is performed responsive to the cargo container engagement sensor indicating that the cargo container is in the docked configuration (The universal coupler enables the interchangeable coupling and decoupling of one or more of multiple different tool systems each having different functions to be put into use while and/or after carried by the UAV. The coupling system of the universal coupler secures at least one tool system with the UAV, and in some instances enables a communication connection between the communication bus and the tool system. [0019]; The sensors can be substantially any relevant sensor and may be activated ... when a tool system is disengaged from the UAV [0029]; In step 902, data is accessed that is obtained through one or more tool systems temporarily coupled with one or more UAVs while performing one or more tasks using the one or more tool systems. [0100]; examiner is interpreting the necessity of the tool system to be docked before communicating).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665